Citation Nr: 0933235	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for irritable bowel syndrome (IBS) on an extraschedular 
basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from 1977 to 2003, a period of 
more than 26 years.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for IBS and assigned an initial evaluation for that 
disability.  The Board Remanded the issue on appeal in 
September 2007.  

During the pendancy of this appeal, jurisdiction of the 
Veteran's claims files was transferred, and his appeal now 
comes to the Board from the Reno, Nevada.

By a rating decision prepared in January 2009 and issued in 
February 2009, the Veteran was awarded service connection for 
a ganglion cyst, left wrist, and that disability was 
evaluated as 10 percent disabling.  The record does not 
reflect that the Veteran has disagreed with any aspect of the 
2009 rating decision, and no issue regarding a ganglion cyst, 
left wrist, is before the Board for appellate review.  

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2007.


FINDING OF FACT

The Veteran's IBS is productive daily diarrhea, but not more 
or less constant abdominal distress, weight loss, 
malnutrition, anemia, general debility, impairment of health, 
hospitalization, marked interference with employment, or any 
other symptom which creates an unusual disability picture.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for irritable bowel syndrome, including 
on an extraschedular basis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Codes 7319, 7307, 7323, 
7328 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his IBS is so disabling as to 
present an unusual disability picture warranting an 
evaluation in excess of the maximum schedular evaluation.  
The Board must address whether VA has met its statutory 
duties to provide the Veteran with notice and assistance 
before addressing the legal and factual issues raised on 
appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging an initial evaluation 
assigned following the grant of service connection for IBS.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Veteran has been provided with VA examinations of 
the gastrointestinal system. The Veteran has identified 
relevant private clinical records, and those records have 
been obtained.  The Veteran has not indicated that there are 
any other available records or alternative records which 
might be relevant to the claim addressed in this decision.  
The Veteran has provided statements and testimony on his own 
behalf.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claim for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Law and regulations governing evaluation of IBS

IBS is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7319.  DC 7319, as in effect throughout the pendency of 
this appeal, beginning when the Veteran submitted his May 
2003 claim for service connection for IBS, provides a 10 
percent rating where the evidence reveals moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress.  A 30 percent rating is warranted 
when the evidence demonstrates severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 30 percent evaluation is the maximum schedular evaluation 
provided under DC 7319.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
may consider assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1).  The criterion for such an award is 
a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  



Facts and analysis

On VA examination conducted in August 2003, the Veteran 
reported daily rectal urgency, with discomfort and cramping 
and the need to defecate within about 15 minutes, with 
recurrences every two to three hours.  The Veteran reported 
use of Imodium to help control his symptoms.  

In his November 2003 notice of disagreement, the Veteran 
reported that he had 8 to 14 bowel movements daily.  He 
refrained from participating in many activities because he 
constantly had to be near restroom facilities.  The Veteran's 
regimen, which included use of Imodium to decrease frequency 
of rectal urgency, remained unchanged after November 2004 
private treatment.  

March 2005 private treatment notes reflect that the Veteran 
required Imodium one to three times per day.  There was mild 
diffuse abdominal tenderness.  In June 2006, the Veteran 
reported pain in the right groin after strain with a bowel 
movement.  There was abdominal tenderness at a muscular ridge 
over the lower abdomen.  Imodium was prescribed at the time 
of each treatment episode.  

In his March 2006 substantive appeal, the Veteran contended 
that the impact of IBS on his quality of life was more severe 
than a 30 percent evaluation reflected.  On VA examination 
conducted in May 2006, the Veteran's abdomen was not 
distended or tender.  There was no pain on palpation.  Bowel 
sounds were quiescent.  The Veteran reported no weight gain 
or loss.  He reported incontinence once or twice a year.  He 
reported that he used bowel cleansing each morning prior to 
work to manage the symptoms at work.  The examiner described 
the Veteran's symptoms as "significant," and noted that the 
Veteran was able to maintain his employability, with 
significant effort.  

May 2006 VA examination revealed no weight gain or loss.  The 
examiner stated that there was no malnutrition, anemia, or 
debility, but the Veteran reported periodic abdominal pain 
and cramping each morning.  No abdominal pain was evidenced 
on objective examination.  

At his May 2007 Travel Board hearing, the Veteran testified 
that he experienced daily diarrhea, triggered as soon as he 
ate in the morning.  He testified that he had diarrhea 
usually 4 to 5 times each morning before he could finish his 
breakfast.  This delayed his arrival at work, so he required 
a flexible morning arrival schedule.  He testified that he 
had experienced "major" incontinence several times per 
year.

The Veteran submitted statement from two supervisors, who 
both indicated that the Veteran was a valued employee, but 
that his hours of arrival and departure were unpredictable, 
especially in the mornings, due to his health problems.  Both 
stated that the Veteran sometimes had to leave his desk, 
leave a meeting, or leave work because of IBS symptoms.  Both 
supervisors indicated that the Veteran would put in time on 
his projects at home or stay late to keep up.  The employer 
statements indicated that the Veteran had been employed since 
February 2006, and used 60 to 80 hours of sick leave per year 
and about 40 hours of compensatory time due to IBS symptoms.  

February 2007 private treatment notes reflect that the 
Veteran was treated for abdominal pain in follow-up to an 
emergency room visit.  His abdomen was not tender or 
distended.  No other notations of treatment for IBS or 
abdominal pain appear in the private treatment notes dated 
through January 2009.  

Findings at an August 2008 VA examination were consistent 
with those at the prior VA examinations.  He reported profuse 
morning diarrhea, usually 5 to 7 times each morning, 
resulting in tardiness to work two or more times per week.  
He reported that he required a bathroom available within 
minutes, reducing his quality of life.

As noted above, a 30 percent evaluation is the maximum 
schedular evaluation available under DC 7319.  When the 
maximum schedular evaluation under the applicable Diagnostic 
Code has been assigned, as in this case, the Board must 
consider whether a higher evaluation in warranted under an 
alternative Diagnostic Code that may be applicable.  

In this case, the Board has considered whether an evaluation 
in excess of 30 percent may be granted under Diagnostic Codes 
used to evaluate gastritis (DC 7307), ulcerative colitis 
(7323), or resection of the small intestine (7328).  Each of 
these Diagnostic Codes allows a 60 percent or higher 
evaluation.  However, examinations establish that the Veteran 
does not have a bleeding ulcer, hemorrhage, large ulcerated 
or eroded areas, or other finding consistent with a 60 
percent evaluation under these diagnostic codes.  The 
criteria for a 60 percent evaluation for ulcerative colitis 
require a finding of malnutrition, with health only fair 
during remission, and numerous attacks.  While daily diarrhea 
reported by the Veteran meets the criterion for "numerous 
attacks," the providers have consistently stated that the 
Veteran is not malnourished.  Thus, he does not meet the 
criteria for a 60 percent evaluation under DC 7323.  

Finally, the Board has considered evaluation of the Veteran's 
IBS by analogy to resection of the small intestine, DC 7328.  
A 40 percent evaluation under DC 7328 is warranted for 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  A 60 
percent rating is warranted for marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  As the Veteran has not 
experience weight gain or loss at any time during the six 
years of the pendency of this appeal, an evaluation in excess 
of 30 percent is not warranted under DC 7328 during any 
portion of the appeal.  

The Board has considered whether any other DC might be 
applicable to warrant an increased schedular evaluation.  The 
Board is unable to find any other applicable DC that might 
warrant an evaluation in excess of 30 percent.  The Veteran 
does not manifest partial obstruction of the intestinal 
tract, rectal prolapse or stricture, fecal leakage or fairly 
frequent involuntary bowel movements, hernia, or other 
symptoms which would warrant application of any DC that 
provides an evaluation in excess of 30 percent.  

The evidence as a whole establishes that the Veteran's 
gastrointestinal distress does not impair his industrial 
capability beyond a level consistent with the assigned 
schedular evaluation.  The estimate of hours lost from work 
provided by the Veteran's employer is less than 30 percent of 
a full-time work schedule, and is, in fact, less than 10 
percent of a full-time work schedule (100 to 120 hours per 
year out of a 2000 hour work year).  This level of 
interference can not appear to be marked in nature.  The 
Veteran has not required hospitalization for his 
gastrointestinal problems.  In fact, it does not appear that 
he sought VA or private outpatient treatment of his 
gastrointestinal problems in the past year, other than to get 
refills of the prescription for Imodium.  

Therefore, the Board agrees with the RO determination, as 
specified in the July 2009 supplemental statement of the 
case, that the Veteran's gastrointestinal disability does not 
present an unusual or exception disability picture which 
warrants referral to the Chief Benefits Director or the 
Director, Compensation and Pension Service, to address 
whether the Veteran is entitled to an increased evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The appeal for an initial evaluation in excess of 30 percent 
for IBS, to include on an extraschedular basis, is denied.  
See Thun v. Peake, 22 Vet. App. 111 (2008) (describing the 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating; first, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate; then, second, if the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, Board must determine 
whether the claimant's disability picture exhibits related 
factors such as those provided by the regulation as 
"governing norms"; third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture shows related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the disability 
picture requires the assignment of an extraschedular rating).  

The Veteran asserts that the 30 percent evaluation does not 
take into effect the diminished quality of life due to the 
Veteran's need to always be within minutes from a restroom 
facility.  The Veteran's objective decrease in industrial 
capability is essentially encompassed within a 10 percent 
evaluation, but a 30 percent evaluation has been assigned in 
this case.  The Board does not disagree with the assigned 30 
percent evaluation, but finds that the initial 30 percent 
evaluation encompasses the Veteran's decreased "quality of 
life," even though that criteria is not specified as one of 
the factors encompassed within a 30 percent evaluation.  

The evidence preponderates against a finding that there is an 
exceptional or unusual clinical picture so as to warrant a 
finding that schedular criteria are inadequate or warrant 
referral for an extraschedular consideration.  The claim for 
an initial evaluation in excess of 30 percent for IBS on an 
extraschedular basis is denied.


ORDER

The appeal for initial evaluation in excess of 30 percent for 
IBS on an extraschedular basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


